Exhibit 10.5

 

ANNEX VIII

TO

SECURITIES PURCHASE AGREEMENT

 

SECURITY INTEREST AGREEMENT

 

SECURITY INTEREST AGREEMENT ("Security Interest Agreement"), dated as of April
3, 2006, by and among the persons set forth on Schedule 1 (each a “Secured
Party” and collectively, the “Secured Parties”), PLURISTEM LIFE SYSTEMS, INC., a
Nevada corporation with headquarters located at MATAM Advanced Technology Park,
Building No. 20, Haifa, Israel 31905 (the “Company” or the “Debtor”), and
KRIEGER & PRAGER, LLP, as agent for the Secured. Parties (the “Agent”).

 

RECITALS

 

A.         Reference is made to (i) that certain Securities Purchase Agreement
of even date herewith (the “Securities Purchase Agreement”) to which the Debtor
and the Secured Parties are parties, and (ii) the Transaction Agreements,
including, without limitation, the Debentures and the Registration Rights
Agreement. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the relevant Transaction Agreements.

 

B.          Pursuant to the Transaction Agreements, the Debtor has certain
obligations to the Secured Parties (all such obligations, the “Obligations”),
including, but not limited to, obligations pursuant to the Securities Purchase
Agreement, the Debentures and the Registration Rights Agreement.

 

C.          In order to induce the Secured Parties to execute and deliver the
Transaction Agreements and to make the advances to the Debtor contemplated
thereby, and as contemplated by the Securities Purchase Agreement and the
Debenture, the Debtor has agreed to grant to the Secured Parties a security
interest in the Collateral (as defined below) to secure the due and punctual
fulfillment of the Obligations. The Secured Parties are willing to enter into
the Securities Purchase Agreement and the other Transaction Agreements only upon
receiving the Debtor’s execution of this Security Interest Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

 

Section 1.

Grant of Security Interest.

 

(a)         In order to secure the due and punctual fulfillment of the
Obligations, the Debtor hereby grants, conveys, transfers and assigns to the
Secured Parties (and to each of them based

 



 


--------------------------------------------------------------------------------



- 2 -

 

on their respective Allocable Shares, as defined below) a continuing security
interest in the following described properties, assets and rights of Debtor,
wherever located, whether now owned or hereafter acquired or arising, and all
cash and non-cash proceeds and products thereof (all of the same hereinafter
collectively called the "Collateral"):

 

“COLLATERAL” is all right, title and interest of Debtor in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: All assets of the Debtor, including, but not limited to: all personal
and fixture property of every kind and nature, including without limitation all
goods (including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including accounts
receivable), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, and all general intangibles (including all
payment intangibles); all Equipment; all Intellectual Property; and any and all
claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, any and all of the above, and all Debtor’s
books relating to any and all of the above and includes, without limiting the
generality of the above, the assets listed in Exhibit B.

 

“CODE” is the Uniform Commercial Code, in effect in the State of New York as in
effect from time to time.

 

“COPYRIGHTS” are all copyrights, copyright rights, applications or registrations
and like protections in each work or authorship or derivative work, whether
published or not (whether or not it is a trade secret) now or later existing,
created, acquired or held.

 

“EQUIPMENT” has the meaning set forth in the Code and includes all present and
future machinery, equipment, tenant improvements, furniture, fixtures, vehicles,
tools, parts and attachments in which Debtor has any interest.

 

“INTELLECTUAL PROPERTY” is all present and future (a) Copyrights, (b) trade
secret rights, including all rights to unpatented inventions and know-how, and
confidential information; (c) mask work or similar rights available for the
protection of semiconductor chips; (d) Patents; (e) Trademarks; (f) computer
software and computer software products; (g) designs and design rights; (h)
technology; (i) all claims for damages by way of past, present and future
infringement of any of the rights included above; (j) all licenses or other
rights to use any property or rights of a type described above.

 

“PATENTS” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

 



 


--------------------------------------------------------------------------------



- 3 -

 

 

“TRADEMARKS” are trademarks, servicemarks, trade styles, and trade names,
whether or not any of the foregoing are registered, and all applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Debtor connected with and symbolized by any such
trademarks.

 

(b)        The security interests granted pursuant to this Section (the
"Security Interests") are granted as security only and shall not subject the
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of the Debtor under any of the Collateral or any transaction which
gave rise thereto.

 

(c)         The term “Allocable Share” means, with respect to each Secured Party
(if there is more than one Secured Party), as of the relevant date, the fraction
equal to (i) the outstanding principal of the Debenture then held by such
Secured Party, divided by (ii) the aggregate outstanding principal of the
Debentures then held by all Secured Parties.

 

 

Section 2.

Filing; Further Assurances.

 

(a)         The Debtor will, at its expense, cause to be searched the public
records with respect to the Collateral and will execute, deliver, file and
record (in such manner and form as the Secured Party may reasonably require), or
permit the Secured Party to file and record, as its attorney in fact for such
purpose, any financing statement, any carbon, photographic or other reproduction
of a financing statement or this Security Interest Agreement (which shall be
sufficient as a financing statement hereunder), any specific assignments or
other paper that may be reasonably necessary or desirable, or that the Secured
Party may reasonably request, in order to create, preserve, perfect or validate
any Security Interest or to enable the Secured Party to exercise and enforce its
rights hereunder with respect to any of the Collateral. In cases where the
Secured Party, acting through the Agent, has requested an additional financing
statement to preserve the rights of the Secured Party, and the Debtor has not
provided same within 3 Trading Days of such request, the Debtor hereby appoints
the Agent as Debtor's attorney-in-fact to execute in the name and behalf of
Debtor such additional financing statements as Secured Party may request.

 

(b)        Each Secured Party has designated an Agent as provided in Section
titled “Agent” below. Among other things, such Agent shall be agent of the
Secured Party for execution of and identification on any financing statement or
similar instrument referring to or describing the Collateral.

 

(c)         If Debtor does not comply with Section 2(a) hereof in a prompt
manner, the Agent is authorized to execute and file any and all financing
statements desired to be filed by the Secured Parties to reflect the security
interest in the Collateral in any and all jurisdictions. For such purposes, the
Debtor irrevocably appoints the Agent (acting by Samuel M. Krieger and

 



 


--------------------------------------------------------------------------------



- 4 -

 

Ronald Nussbaum, or either one of them), with full power of substitution to
execute and file such financing statements naming the Debtor as debtor thereon.

 

Section 3.          Representations and Warranties of Debtor. The Debtor hereby
represents and warrants to the Secured Party (a) that, except as set forth in
Exhibit A attached hereto, the Debtor is, or to the extent that certain of the
Collateral is to be acquired after the date hereof, will be, the owner of the
Collateral free from any adverse lien, security interest or encumbrance; (b)
that except for such financing statements as may be described on Exhibit A
attached hereto and made a part hereof, no financing statement covering the
Collateral is on file in any public office, other than the financing statements
filed pursuant to this Security Agreement; and (c) that all additional
information, representations and warranties contained in Exhibit B attached
hereto and made a part hereof are true, accurate and complete on the date
hereof.

 

Section 4.          Covenants of Debtor. The Debtor hereby covenants and agrees
with the Secured Party that the Debtor (a) will, at the Debtor's sole cost and
expense, defend the Collateral against all claims and demands of all persons at
any time claiming any interest therein junior to the Secured Party's interest;
(b) will provide the Secured Party with prompt written notice of (i) any change
in the chief executive officer of the Debtor or the office where the Debtor
maintains its books and records pertaining to the Collateral; (ii) the movement
or location of all or a material part of the Collateral to or at any address
other than as set forth in said Exhibit B; and (iii) any facts which constitute
a Debtor Event of Default (as such term is defined below), or which, with the
giving of notice and/or the passage of time, could or would constitute a Debtor
Event of Default, pursuant to the Section titled “Debtor Events of Default”
below; (c) will promptly pay any and all taxes, assessments and governmental
charges upon the Collateral prior to the date penalties are attached thereto,
except to the extent that such taxes, assessments and charges shall be contested
in good faith by the Debtor; (d) will immediately notify the Secured Party of
any event causing a substantial loss or diminution in the value of all or any
material part of the Collateral and the amount or an estimate of the amount of
such loss or diminution; (e) will not sell or offer to sell or otherwise assign,
transfer or dispose of the Collateral or any interest therein, without the prior
written consent of the Secured Party, except in the ordinary course of business;
(f) will keep the Collateral free from any adverse lien, security interest or
encumbrance (except for encumbrances specified in Exhibit A attached hereto) and
in good order and repair, reasonable wear and tear excepted, and will not waste
or destroy the Collateral or any part thereof, and in furtherance of the
foregoing, and not in limitation thereof, will not grant a security interest
senior to or pari passu with the security interest of the Secured Parties
contemplated hereby to any other party (except to a party such as a government
agency, where the priority of such party is provided by relevant law or
regulation); and (g) will not use the Collateral in material violation of any
statute or ordinance the violation of which could materially and adversely
affect the Debtor's business.

 

Section 5.        Records Relating To Collateral. The Debtor will keep its
records concerning the Collateral at its offices designated in the caption of
this Security Interest Agreement or at such other place or places of business of
which the Secured Party shall have

 



 


--------------------------------------------------------------------------------



- 5 -

 

been notified in writing no less than ten (10) days prior thereto. The Debtor
will hold and preserve such records and chattel paper and will permit
representatives of the Secured Party at any time during normal business hours
upon reasonable notice to examine and inspect the Collateral and to make
abstracts from such records and chattel paper (collectively, “Audit”), and will
furnish to the Secured Party such information and reports regarding the
Collateral as the Secured Party may from time to time reasonably request. As
long as no Event of Default has occurred and is continuing, such Audits will be
conducted not more often than once every twelve (12) months. Unless an Event of
Default is continuing at the time of the Audit, the Secured Party shall bear its
own costs of the Audit. If an Event of Default has occurred and is continuing,
Secured Party may make Audits more frequently and the Debtor will be responsible
for the related costs.

 

Section 6.          General Authority. From and during the term of any Debtor
Event of Default, the Debtor hereby appoints the Secured Party, acting through
the Agent, as the Debtor's lawful attorney, with full power of substitution, in
the name of the Debtor, for the sole use and benefit of the Secured Party, but
at the Debtor's expense, to exercise, all or any of the following powers with
respect to all or any of the Collateral:

 

(a)          to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due;

 

(b)          to receive, take, endorse, assign and deliver all checks, notes,
drafts, documents and other negotiable and non- negotiable instruments and
chattel paper taken or received by the Secured Party;

 

(c)          to settle, compromise, prosecute or defend any action or proceeding
with respect thereto;

 

(d)          to sell, transfer, assign or otherwise deal in or with the same or
the proceeds thereof or the related goods securing the Collateral, as fully and
effectually as if the Secured Party were the sole and absolute owner thereof;

 

(e)          to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto; and

 

(f)           to discharge any taxes, liens, security interests or other
encumbrances at any time placed thereon;

 

provided, however, that the Secured Party shall give the Debtor not less than
ten (10) business days’ prior written notice of the time and place of any sale
or other intended disposition of any of the Collateral.

 

 



 


--------------------------------------------------------------------------------



- 6 -

 

 

The exercise by Secured Party or by the Agent of, or failure to so exercise, any
authority granted herein shall in no manner affect Debtor's liability to Secured
Party, and provided, further, that Secured Party and the Agent shall be under no
obligation or duty to exercise any of the powers hereby conferred upon them and
they shall be without liability for any act or failure to act in connection with
the collection of, or the preservation of, any rights under any of the
Collateral.

 

 

Section 7.

Debtor Events of Default.

 

(a)          The Debtor shall be in default under this Security Agreement upon
the occurrence of any of the following events (a "Debtor Event of Default"):

 

 

(i)

if any representation or warranty made by the Debtor in this Security Interest
Agreement, in the Securities Purchase Agreement or in any of the other
Transaction Agreements shall be false or misleading in any material respect; or

 

 

(ii)

the occurrence of an Event of Default (as defined in the Debenture) by the
Debtor.

 

(b)          The Debtor hereby irrevocably agrees that, upon the occurrence of a
Debtor Event of Default, the Debtor shall be deemed to have consented to an
immediate conveyance and transfer to the Secured Party of the copyrights and all
other rights the Debtor may have in the software included in the Collateral,
including, but not necessarily limited to, the software identified in Schedule B
attached hereto. In furtherance of the foregoing, and not in limitation thereof,
the Debtor will, upon the occurrence of a Debtor Event of Default, deliver to
the Agent copies of the source code of the relevant software, with accompanying
written assignment of the software to the Secured Parties. Without limiting the
foregoing, such source code and assignment shall be in form sufficient to enable
the Secured Parties to register the software in name of the Secured Parties with
the Copyright Register. The Debtor hereby agrees to take all steps necessary or
appropriate, as requested by each Secured Party or the Agent, to effectuate and
reflect such conveyance and transfer or assignment to Secured Parties. In all
events, such conveyance, transfer or assignment shall be deemed to vest title in
such software in the Secured Parties.

 

(c)            In furtherance of the foregoing and not in limitation thereof,
the Debtor acknowledges and agrees that a Secured Party may, upon the occurrence
of a Debtor Event of Default, seek the immediate entry of a preliminary
injunction prohibiting the Debtor’s use of such software in any shape, way or
manner, including, but not necessarily limited to, through the sale of products
that use any of such software, and the Debtor hereby irrevocably agrees that it
will not contest an application seeking entry of a preliminary injunction and
that it will accept the entry of such injunction.

 

 



 


--------------------------------------------------------------------------------



- 7 -

 

 

Section 8.          Remedies Upon Debtor Event of Default. If any Debtor Event
of Default shall have occurred, then in addition to the provisions of Section 7
hereof, a Secured Party may exercise all the rights and remedies of a secured
party under the Code. The Secured Party may require the Debtor to assemble all
or any part of the Collateral and make it available to the Secured Party at a
place to be designated by the Secured Party which is reasonably convenient. The
Secured Party shall give the Debtor ten (10) business days prior written notice
of the Secured Party's intention to make any public or private sale or sale at a
broker's board or on a securities exchange of the Collateral. At any such sale
the Collateral may be sold in one lot as an entirety or in separate parcels, as
the Secured Party, in its sole discretion, may determine. The Secured Party
shall not be obligated to make any such sale pursuant to any such notice. The
Secured Party may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be adjourned. The Secured Party, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits at law or in equity to foreclose the Security Interests and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.

 

Section 9.          Application of Collateral and Proceeds. The proceeds of any
sale of, or other realization upon, all or any part of the Collateral shall be
applied in the following order of priorities: (a) first, to pay the reasonable
expenses of such sale or other realization, including, without limitation,
reasonable attorneys' fees, and all expenses, liabilities and advances
reasonably incurred or made by the Secured Party in connection therewith, and
any other unreimbursed expenses for which the Secured Party is to be reimbursed
pursuant to the Section titled “Expenses; Secured Party's Lien” below; (b)
second, to the payment of the Obligations in such order of priority as the
Secured Party, in its sole discretion, shall determine; and (c) finally, to pay
to the Debtor, or its successors or assigns, or as a court of competent
jurisdiction may direct, any surplus then remaining from such proceeds.

 

Section 10.        Expenses; Secured Party's Lien. If any Debtor Event of
Default shall have occurred, the Debtor will forthwith upon demand pay to the
Secured Party: (a) the amount which the Secured Party may have been required to
pay to free any of the Collateral from any lien thereon; and (b) the amount of
any and all reasonable out-of-pocket expenses, including, without limitation,
the reasonable fees and disbursements of its counsel, and of any agents not
regularly in its employ, which the Secured Party may incur in connection with
(i) the collection, sale or other disposition of any of the Collateral; (ii) the
exercise by the Secured Party of any of the powers conferred upon it hereunder,
or (iii) any default by the Debtor hereunder.

 

Section 11.        Termination of Security Interests; Release of Collateral.
Upon the earlier of

 

(i) the date on which the aggregate principal amount of all outstanding
Debentures is less than twenty-five percent (25%) of the Aggregate Purchase
Price; or

 

 



 


--------------------------------------------------------------------------------



- 8 -

 

 

(ii) the payment and performance in full of all the Obligations,

 

the Security Interests shall terminate and all rights to the Collateral shall
revert to the Debtor. Upon any such termination of the Security Interests or
release of Collateral, the Secured Party will, at the Debtor's expense, to the
extent permitted by law, execute and deliver to the Debtor such documents as the
Debtor shall reasonably request to evidence the termination of the Security
Interests or the release of such Collateral, as the case may be. The Debtor
further covenants and agrees that it will not grant any other lien in the
Collateral (however denominated) as long as any of the Obligations remains
outstanding other than Permitted Liens (as defined below).

Section 12.       Permitted Liens. The Debtor further covenants and agrees that
it will not grant any other lien in the Collateral (however denominated) as long
as any of the Obligations remains outstanding other than Permitted Liens (as
defined below). The term “Permitted Liens” means any one or more of the
following:

 

(a)         liens shown on Exhibit A attached hereto or arising under the
Disclosure Annex or specified in the Company’s SEC Documents;

 

(b)        liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being actively contested in good faith by the
Debtor;

 

(c)         purchase money liens (i) on equipment acquired or held by the
Debtor, where such lien was created in connection with the financing of the
acquisition of such equipment, or (ii) existing on equipment when such equipment
is or was acquired by the Company; provided, in each case that the lien is
limited to the specific item or items of equipment and improvements and proceeds
thereof;

 

(d)        liens associated with licenses or sublicenses granted by the Debtor
in the ordinary course of its business, and not otherwise prohibited by the
terms of this Agreement, if such liens have no priority over the Security
Interests;

 

(e)         liens associated with licenses or sublicenses granted to the Debtor
in the ordinary course of its business, in connection with the Debtor’s leased
premises or leased property, if such liens have no priority over the Security
Interests;

 

(f)         leases or subleases granted in the ordinary course of the Debtor’s
business, including in connection with the Debtor’s leased premises or leased
property; or

 

(g)        liens incurred in the extension, renewal, or refinancing of the
indebtedness secured by liens described in subparagraphs (a) through and
including (c) above, but any such extension, renewal or replacement lien must be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness may not increase.

 

 



 


--------------------------------------------------------------------------------



- 9 -

 

 

Section 13.        Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (a) personally served, (b)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by reputable air courier service with charges
prepaid, or (d) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice given in accordance herewith. Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur. The addresses for such communications shall be for (i) the Debtor as
provided in the Securities Purchase Agreement for notices to the Company, (ii)
for each Secured Party as provided in the Securities Purchase Agreement for
notices to the relevant Buyer and (iii) for the Agent as provided in the
Securities Purchase Agreement for notices to the Escrow Agent. Any party hereto
may from time to time change its address or facsimile number for notices under
this Section in the manner contemplated by the Securities Purchase Agreement.

 

 

Section 14.

Agent.

 

(a)          Anything in the other provisions of this Security Interest
Agreement to the contrary notwithstanding, the Secured Party may designate
another entity to act as agent (the “Agent”) for the Secured Party with respect
to any one or more of the rights of Secured Party hereunder, including, but not
necessarily limited to, the right to hold the security interest and/or be named
as secured party (as agent for the Secured Party) in any filed financing
statement and to take action in the name and stead of the Secured Party
hereunder. Such designation may be made with or without power of substitution,
Such designation shall remain in effect until canceled by the Secured Party, as
provided herein; provided, however, that such cancellation shall not affect the
validity of any action theretofore taken by such agent pursuant to this Security
Interest Agreement. The Debtor acknowledges and agrees to honor such designation
and acknowledges that the Agent is acting as the agent of the Secured Party and
not as a principal.

 

(b)          Each Secured Party hereby confirms that the Secured Party has
designated Krieger & Prager, LLP (acting by Samuel M. Krieger and Ronald
Nussbaum, or either one of them), as its initial Agent, with full right of
substitution.

 

(c)          If there is more than one Secured Party, the Agent shall act as
agent for all Secured Parties. Any revocation of the authority of the Agent or
the designation of an alternate Agent shall be done only by Secured Parties who
represent a Majority in Interest of the Holders

 



 


--------------------------------------------------------------------------------



- 10 -

 

at that time; provided that at all times all Secured Parties shall be
represented by one and the same Agent.

 

(d)          Reference is made to the provisions of Sections 2 through 15,
inclusive of the Joint Escrow Instructions. All such provisions are incorporated
herein by reference as if set forth herein in full, except that, for such
purposes, the references therein to (i) the “Escrow Agent” shall be deemed to be
references to the “Agent” under this Security Interest Agreement, (ii) the
“Company” shall be deemed to be references to the Debtor under this Security
Interest Agreement, and (iii) each “Buyer” shall be deemed to be references to
each Secured Party under this Security Interest Agreement.

 

 

Section 15.

Miscellaneous.

 

(a)          No failure on the part of the Secured Party to exercise, and no
delay in exercising, and no course of dealing with respect to, any right, power
or remedy under this Security Interest Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise by the Secured Party of any
right, power or remedy under this Security Interest Agreement preclude the
exercise, in whole or in part, of any other right, power or remedy. The remedies
in this Security Interest Agreement are cumulative and are not exclusive of any
other remedies provided by law. Neither this Security Interest Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally but
only by a statement in writing signed by the party against which enforcement of
the change, waiver, discharge or termination is sought.

 

(b)          Unless otherwise defined herein, or unless the context otherwise
requires, all terms used herein which are defined in the New York Uniform
Commercial Code have the meanings therein stated.

 

(c)          The execution and delivery by Debtor of this Security Interest
Agreement and all documents delivered in connection herewith have been duly and
validly authorized by all necessary corporate action of Debtor and this
Agreement and all documents delivered in connection herewith have been duly and
validly executed and delivered by Debtor. The execution and delivery by Debtor
of this Security Interest Agreement and all documents delivered in connection
herewith will not result in a breach or default of or under the Certificate of
Incorporation, By-laws or any agreement, contract or indenture of Debtor. This
Security Interest Agreement and all documents delivered in connection therewith
are legal, valid and binding obligations of Debtor enforceable against Debtor in
accordance with their terms.

 

(e)          In the event that any action is taken by Debtor or Secured Party in
connection with the this Security Interest Agreement, or any related document or
matter, the losing party in such legal action, in addition to such other damages
as he or it may be required to pay, shall pay reasonable attorneys’ fees to the
prevailing party.

 

 



 


--------------------------------------------------------------------------------



- 11 -

 

 

Section 16.        Separability. If any provision hereof shall prove invalid or
unenforceable in any jurisdiction whose laws shall be deemed applicable, the
other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Party.

 

 

Section 17.

Governing Law.

 

(a)          This Security Interest Agreement shall be governed by and construed
in accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or (except with respect to issues relating to the copyright
in and to the software, as contemplated by Section 7 hereof, which shall
exclusively be in the aforesaid federal courts) of the state courts of the State
of New York sitting in the County of New York in connection with any dispute
arising under this Security Interest Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions or
to any claim that such venue of the suit, action or proceeding is improper. To
the extent determined by such court, the Debtor shall reimburse the Secured
Party for any reasonable legal fees and disbursements incurred by the Secured
Party in enforcement of or protection of any of its rights under this Security
Interest Agreement. Nothing in this Section shall affect or limit any right to
serve process in any other manner permitted by law.

 

(b)        The Debtor and the Secured Party acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Security Interest Agreement were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Security Interest Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.

 

Section 18.        Jury Trial Waiver. The Debtor and the Secured Party hereby
waive a trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other in respect of any matter arising
out of or in connection with the Debenture or this Security Interest Agreement.

 

Section 19.      Assignment. Only in connection with the transfer of the rights
under the Transaction Agreements in accordance with their terms, a Secured Party
may assign or transfer the whole or any part of its security interest granted
hereunder, and may transfer as collateral security the whole or any part of
Secured Party's security interest in the Collateral. Any transferee of the
Collateral shall be vested with all of the rights and powers of the assigning
Secured Party hereunder with respect to the Collateral.

 

 



 


--------------------------------------------------------------------------------



- 12 -

 

 

[Balance of page intentionally left blank]

 



 


--------------------------------------------------------------------------------



- 13 -

 

 



                Section 20.       Waiver. The Debtor waives any right that it
may have to require Secured Party to proceed against any other person, or
proceed against or exhaust any other security, or pursue any other remedy
Secured Party may have.

 

IN WITNESS WHEREOF, the Parties have executed this Security Interest Agreement
as of the day, month and year first above written.

 

 

SECURED PARTIES (named in Schedule 1):

 

By: Krieger & Prager LLP, as their agent

 

 

 

 

By:_________________________________________

 

 

 

 

DEBTOR:

 

 

PLURISTEM LIFE SYSTEMS, INC.

 

 

 

 

By:__________________________________________

 

President

 

 

 

 

AGENT:

 

 

KRIEGER & PRAGER, LLP

 

 

By:_________________________________________

 

 



 


--------------------------------------------------------------------------------



 

 



SCHEDULE 1

 

 

The Secured Parties are:

 

Name

Address

Brio Capital L.P.

10 E. 40th St.

New York, NY 10016

Ellis International

c/o SDC Capital

20 East Sunrise Highway

Valley Stream, NY 11559

Double U Master Fund LP

Harbour House, Waterfront Dr.

Road Town, Tortola, BVI

Monarch Capital Fund Ltd.

Harbour House, Waterfront Dr.

Road Town, Tortola, BVI

Nite Capital LP

100 East Cook Avenue, Suite 201

Libertyville, IL 60045

Puritan LLC

314 McDonald Avenue

Brooklyn, NY 11218

Harborview Master Fund LP

Harbour House, 2d Floor

Road Town, Tortola, BVI

Rutgers Casualty Insurance Company

444 Madison Avenue, Suite 501

New York, NY 10022

Nachum Stein

444 Madison Avenue

New York, NY 10022

First Mirage, Inc.

333 Sandy Springs Circle, Suite 230

Atlanta, GA 30328

Generation Capital Associates

1085 Riverside Trace

Atlanta, GA 30328

Professional Offshore Oppotunity Fund, Ltd.

1400 Old Country Road, Suite 206

Westbury, NY 11590

Professional Traders Fund, LLC

1400 Old Country Road, Suite 206

Westbury, NY 11590

Notzer Chesed

5107 18th Ave.

Brooklyn, NY 11204

Bristol Investment Fund, Ltd.

c/o Bristol Capital Advisors, LLC

10990 Wilshire Blvd., Suite 1410

Los Angeles, CA 90024

Simon Vogel

550 Oak Drive

Far Rockaway, NY 11691

Alpha Capital AG

Pradafant 7

Furstentums 9490

Vaduz, Liechtenstein

Ronald Kimelman

31 Evans Rd.

Brookline, MA 02445

Bursteine and Lindsay Sec. Corp.

140 Birmensdorfer Str.

CH 8003 Zurich, Switzerland

Quines Financial SA

12 Gilda Crescent

London N16 6JP United Kingdom

 

.... Continued

 

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

 

 

 

>

Anthony Heller

c/o Plazacorp Investments Ltd.

10 Wanless Ave., Suite 201

Toronto, Ont. M4N 1V6 Canada

Marvin Mermelstein

3500 W. Northshore

Lindenwood, IL

 

 

 

 



 

3/31/06

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

EXCEPTIONS TO REPRESENTATIONS

 

1.

Certain encumbrances and liens, including (i) mechanics’, materialmen’s, and
similar liens, (ii) liens for taxes not yet due and payable or for taxes that
the taxpayer is contesting in good faith through appropriate proceedings, (iii)
purchase money liens and liens securing rental payments under capital lease and
similar arrangements, and other liens arising in the ordinary course of business
and not incurred in connection with the borrowing of money.

 

2.

The Secured Party acknowledges that the License Agreement between the Company
and the Technion dated May 1, 2003, is not transferable without the consent of
the Technion.

 

All of the above exceptions to representations on this Exhibit A shall be
collectively referred to and defined as the “Permitted Liens” and individually
as a “Permitted Lien”.

 

3.

Each Permitted Lien has priority over the security interest granted to the
Secured Parties named in the current Security Agreement to which this Exhibit A
is attached.

 

 

 

 

 

 

3/31/06

 


--------------------------------------------------------------------------------



 

 



EXHIBIT B

ADDITIONAL INFORMATION RE COLLATERAL, ETC.

 

None

 

 

 

 

 

 

 

 

3/31/06

 

 

 